DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1 the prior art of record fails to teach or suggest “an elongate diffuse outer part at least partly encircling the elongate body, wherein the elongated diffuse outer part, (1) has a thickness that varies along the circumferential direction of the elongate diffuse outer part; or (2) comprises scattering particles, and wherein the density of scattering particles varies along the circumferential direction of the elongate diffuse outer part; or (3) is co-extruded with the elongate body” in combination with the other limitations of the claim. Claims 2-6 are allowed for the same.
Regarding claim 11, the prior art of record fails to teach or suggest “wherein the elongate diffuse outer part at least partly encircling the elongate body, wherein the elongated diffuse outer part, (1) has a thickness that varies along the circumferential direction of the elongate diffuse outer part; or (2) comprises scattering particles, and wherein the density of scattering particles varies along the circumferential direction of the elongate diffuse outer part; or (3) is co-extruded with the elongate body.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITT D HANLEY whose telephone number is (571)270-3042.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Britt D Hanley/Primary Examiner, Art Unit 2875